Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 7, 2018

                                    No. 04-18-00721-CV

                     HARVEY V. RISIEN, LLC and Harvey V. Risien,
                                    Appellants

                                              v.

 MISSARK INVESTMENTS GP, LLC, Missark Investments LP, JH Design LP, and GM GP
                          Management, LLC,
                              Appellees

                 From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CI15535
                        Honorable Karen H. Pozza, Judge Presiding


                                       ORDER
       Appellees’ motion for an extension of time to file their brief is granted. We order the
appellees’ brief due December 21, 2018.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court